Citation Nr: 0921444	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of shell fragment wound injuries to the right leg 
with scars.

2.  Entitlement to service connection for eczema of the right 
leg, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for atrial 
fibrillation, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for incontinence of 
stools and urine, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In January 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran has a painful scar on the anterior surface of 
his right patella that measures approximately two centimeters 
by two millimeters and is residual to a service-connected 
shell fragment wound of the lower right extremity.

2.  The Veteran has a painful scar on his right upper 
anterior tibia that measures approximately six centimeters by 
a half centimeter and is residual to his service-connected 
shell fragment wound of the lower right extremity.

3.  The preponderance of the evidence is against finding that 
the eczema on the Veteran's right leg had its onset in 
service or is etiologically related to any incident, disease, 
or exposure during the Veteran's active service.

4.  The preponderance of the evidence is against finding that 
the Veteran's atrial fibrillation had its onset in service or 
is etiologically related to any incident, disease, or 
exposure during the Veteran's active service.

5.  The preponderance of the evidence is against finding that 
the Veteran's incontinence of stools and urine had its onset 
in service or is etiologically related to any incident, 
disease, or exposure during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating, 
but no more, for the service-connected scar on the anterior 
surface of the Veteran's right patella are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.118 including 
Diagnostic Codes 7804 (2008).

2.  The criteria for the assignment of a 10 percent rating, 
but no more, for the service-connected scar on the Veteran's 
right upper anterior tibia are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. § 4.118 including 
Diagnostic Codes 7804 (2008).

3.  Eczema of the right leg was not incurred in or aggravated 
by service and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Atrial fibrillation was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  Incontinence of stools and urine was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim.  

The Board does note that a letter issued in November 2003 
advised of the evidence needed to substantiate the Veteran's 
initial claims of entitlement to service connection for 
residuals of a shell fragment wound to the right leg and 
entitlement to service connection for a skin rash on the 
right leg.  A January 2004 letter provided this information 
for all of the claims on appeal.  These letters advised the 
Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The November 2003 letter 
also included information on how to establish service 
connection for a disability claimed to be related to exposure 
to Agent Orange.  A January 2008 letter advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.  

The Board notes that the January 2008 letter was not issued 
prior to the initial adjudication of the Veteran's claims in 
March 2004.  His claims, however, were subsequently 
readjudicated in an October 2008 supplemental statement of 
the case.  Thus, any deficiencies in the timeliness of this 
notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's Social Security Administration (SSA) 
records and arranged for the Veteran to undergo VA 
examinations in August 2005, June 2006, September 2006, 
November 2006, and September 2008.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The Board notes that the 
Veteran has not been provided VA examinations for the atrial 
fibrillation and incontinence claims.  As will be discussed 
in more detail below, the Board finds that examinations are 
not necessary to decide these claims, as there is no 
competent medical evidence of record suggesting that any of 
these disabilities or symptoms of disability are related to 
service, to include Agent Orange exposure, and there is also 
no lay evidence of a continuity of symptomatology otherwise 
suggesting an association to service.

The Board has also considered whether the September 2008 VA 
examination was inadequate because the examiner considered 
generally whether or not the current skin disability was 
related in service, but did not address more specifically 
whether or not there was a link between the Veteran's eczema 
and Agent Orange exposure.  However, in this regard, the 
Board notes the holding in Robinson v. Mansfield, 21 Vet. 
App. 545 (2008), wherein the Court held that the Board is not 
obligated to investigate all possible theories of 
entitlement.  In reaching that conclusion, the Court observed 
that the duty to provide a medical examination as to whether 
a particular theory of service connection has merit is 
explicitly limited to situations where there is already some 
evidence in the record of a current disability and some 
evidence that indicates that the disability may be associated 
with the claimant's military service.  38 U.S.C. § 
5103A(d)(2)(B).  The Court determined that, had Congress had 
wanted the Secretary to automatically provide an examination 
on all possible theories, § 5103A would not read the way it 
does.  In this regard, the Court concluded that, if the 
evidence is insufficient to reach the low threshold necessary 
to trigger the duty to assist, see McLendon, supra., then any 
failure to discuss the theory is not prejudicial.  

As will be discussed below, the Veteran has not presented 
competent medical evidence of a possible link between his 
current skin rash and exposure to Agent Orange during 
service.  The only evidence of such a link comes from the 
Veteran's own assertions.  While the Veteran may sincerely 
believe that such exposure is a possible explanation for his 
eczema, as a lay person, he is not competent to render such 
an opinion on a complex medical question.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. Jul. 3, 2007). Thus, the 
Board finds that the evidence that is currently of record 
does not satisfy the McLendon criteria, and a VA examination 
to address the issue of entitlement to service connection for 
eczema due to exposure to Agent Orange is not warranted.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2008).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2008).

The Veteran is currently service-connected for residual scars 
on the right leg due to shell fragment wounds, which have 
been evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).  Under that code, scars other 
than on the head, face, and neck which are superficial and do 
not cause limitation of motion are assigned noncompensable 
ratings if they cover an area of areas of 144 square inches 
(929 square centimeters) or fewer.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7802, Note 2.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2.

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Diagnostic Code 7804 assigns a 10 percent rating for scars 
that are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2008).

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

First, with respect to the scars, the Board notes that the 
Veteran underwent VA scar examinations in August 2005 and 
September 2008.  The August 2005 report noted that there is a 
2 centimeter scar over the right patella that is transverse 
and 2 millimeters wide.  Three inches below the joint line in 
the knee on the upper anterior surface of the skin over the 
right tibia is a transverse scar that is semi-diagonal and 
measures 7 centimeters by 6 millimeters.  On examination, 
there was no functional impairment, limitation of motion, or 
other limitation.  There was no decrease in range of motion 
of the right knee, no weakness, and no lack of endurance in 
repetitive use.  It was noted by the examine that there was 
no reason for pain, although pain was reported.  There was no 
tenderness, adherence, or abnormal texture.  There had been 
no ulceration or breakdown of skin.  There was no elevation 
or depression of the scar and no underlying tissue loss.  No 
inflammation, edema, or keloids were seen.  The color of the 
scar was just a bit lighter than the adjacent skin.  There 
was no disfigurement.  There was no limitation of function.  
The examiner noted that the Veteran "appears to have some 
somatification in which he focuses on the scars over the 
patella of the right knee and over the upper anterior tibia 
three inches below the knee joint line."

Examination of the knee revealed no periarticular thickening.  
Extension was to 0 degrees and flexion was to 140 degrees 
without pain or limitation.  McMurray's sign and Lachman's 
sign were negative.  There was no ligament laxity or varus or 
valgus instability.  The patella was freely moveable without 
pain or tenderness, but there was impressive crepitus 3+ 
which indicates the cartilaginous joint surface was 
roughened.  The examiner stated that there was apparently 
chondromalacia in both knees.  X-rays were normal.  The 
examiner stated that the chondromalacia was not associated 
with either of the shell fragment wounds.    

The September 2008 VA examination report notes a horizontal 
scar over the knee cap that was approximately 2 centimeters 
by 3 millimeters.  It states the scar was almost not visible, 
normally pigmented, well-healed, and nontender, with no 
erythema, retraction, elevation, or induration.  There was no 
distortion of the tissues or underlying induration.  The 
other scar was identified as being two or three inches below 
the knee and to the right, extending from the anterior tibial 
surface around the lateral leg, 8 centimeters by 5 
millimeters.  It was slightly hypopigmented with normal 
texture, nontender and well-healed, with no elevation, 
retraction, induration, distortion of the underlying tissues, 
fixation to underlying tissues, or signs of inflammation.

Based on this evidence, the Board finds that separate 10 
percent ratings are warranted for the scar over the patella 
of the Veteran's right knee and for the scar over the upper 
anterior tibia three inches below the knee line joint under 
Diagnostic Code 7804.  These ratings are based on the 
presence of two separate painful, shallow scars.  While the 
VA examiner did suggest that the Veteran's pain may be 
somatic, the Board notes that the examiner does characterize 
the Veteran's subjective symptoms of pain as specifically 
being associated with these two scars.  Therefore, resolving 
reasonable doubt in favor of the Veteran, two separate 10 
percent disability ratings are warranted.

The Board has also considered whether either of these painful 
scars may be assigned a rating in excess of 10 percent but 
finds that such a rating is not warranted.  Diagnostic Code 
7802 assigns a 10 percent rating for scars that are not on 
the head, face, or neck, and do not cause limited motion 
provided they cover an area or areas of 144 square inches 
(929 sq. cm.) or greater.  Diagnostic Code 7803 assigns a 10 
percent rating for scars that are superficial and unstable.  
The Veteran's scars are not large enough and not unstable, so 
these diagnostic codes do not apply.  In addition, neither 
diagnostic code allows for disability ratings in excess of 
the currently-assigned 10 percent.

Under Diagnostic Code 7801, a rating in excess of 10 percent 
may only be granted for scars that are deep or cause limited 
motion and cover an area or areas in excess of 12 square 
inches (77 sq. cm.).  Both examination reports reflect that 
the Veteran's scars are not shown to be deep, and the August 
2005 report expressly notes full range of motion without 
limitation.  Neither of the Veteran's scars covers close to 
77 square centimeters.

Entitlement to an increased rating under Diagnostic Code 
7805, pertaining to limitation of function of the affected 
part, will be evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Diagnostic Codes 5260 and 5261 are 
utilized to rate limitation of flexion and extension of the 
knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 
(2004), the VA General Counsel held that when considering 
Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 
4.71, a veteran may receive a rating for limitation in 
flexion only, limitation of extension only, or separate 
ratings for limitations in both flexion and extension.  Where 
a veteran has both a limitation of flexion, and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation, and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension to 45 degrees warrants 
a 50 percent evaluation, the highest schedular evaluation 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

The Board finds that a rating in excess of 10 percent for 
limitation of function of the right knee and lower leg is not 
warranted.  As noted in the August 2005 VA examination 
report, extension was to 0 degrees and flexion was to 140 
degrees without pain or limitation, and there was no 
functional impairment, and no weakness, lack of endurance, or 
decreased range of motion with repetitive use.  The Board 
therefore finds that, because neither scar causes any 
limitation of motion, the criteria for assigning individuals 
ratings for either scar in excess of 10 percent or combined 
ratings for both scars in excess of 20 percent are not 
satisfied.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only 
to claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those 
revisions do not apply in this case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).

As discussed, the Veteran's scars are the result of a shell 
fragment wounds sustained in service.  Wounds such as those 
sustained by the Veteran as a result of an explosion often 
result in impairment of muscle, bone and/or nerve.  
Consequently, the Board has considered whether or not 
separate disability ratings are warranted for the Veteran's 
residuals of shell fragment wounds based on impairment of the 
muscle, bone, or nerves.  

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups.  
See 38 C.F.R. § 4.47 (2008).  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56 
(2008).  In Tropf v. Nicholson, 20 Vet. App. 317 (2006), the 
Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held 
that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-
circumstances test and that no single factor is per se 
controlling. 

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

Diagnostic Code 5311 is in the foot and leg anatomical region 
and applies to Muscle Group XI.  This muscle group includes 
the posterior and lateral crural muscles as well as the 
muscles of the calf.  It consists of the triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  The function of 
this particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Slight impairment will 
result in the assignment of a noncompensable evaluation.  A 
compensable rating of 10 percent requires moderate 
impairment.  A 20 percent rating requires moderately severe 
impairment.  A maximum 30 percent rating is warranted for 
severe impairment.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2008)

Diagnostic Code 5314 is in the pelvic girdle and thigh 
anatomical region and pertains to impairment of Muscle Group 
XIV.  Muscle Group XIV is the anterior thigh muscle group and 
consists of the sartorius; rectus femoris; vastus externus; 
vastus intermedius; vastus internus; and tensor vaginae 
femoris.  The functions of this muscle group are extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XVII in postural support of 
the body, and acting with the hamstring muscles in 
synchronization of the hip and the knee.  Under Diagnostic 
Code 5314, a slight injury warrants a 0 percent rating.  A 
moderate injury warrants a 10 percent rating.  A moderately 
severe injury warrants a 30 percent rating.  A severe injury 
warrants a maximum 40 percent rating.  38 C.F.R. § 4.73 
(2008).

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury. Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2008).

The Veteran's service treatment records include June 1968 
entries reflecting that he sustained a shell fragment wound 
injury to his right knee.  They indicate that this wound was 
washed thoroughly and treated and was sutured the next day.  
The Veteran's stitches were to be removed in nine days.  
There is no other evidence of treatment for a right knee 
condition in service.  The Veteran was allowed to go to the 
beach two days following his first treatment of the injury 
and was instructed not to get it wet.  A note from this date 
also indicates the Veteran may have been returned to duty.  
The Veteran's December 1969 separation examination report 
reflects no clinical abnormality of the lower extremities, 
and he recorded no history of trick or locked knee or other 
symptoms of disability in his right knee and lower leg in his 
December 1969 separation medical history record.

According to the June 2006 VA muscles examination report, the 
Veteran sustained shell fragment wounds to his right knee and 
right lower leg in combat in Vietnam.  These wounds were 
cleaned and sewn up in the field, and he had to use a stick 
to walk around for a month thereafter because of knee pain.  
He complained of current pain in the right knee and noted 
that the right knee will occasionally lock up on him and has 
caused him to fall on two occasions over the past year.  It 
was noted that the Veteran's right thigh measured 47 
centimeters and the left thigh measured 48 centimeters on 
examination.  There was minimal quadriceps weakness on the 
right.  The hamstring on the right was normal.  The right 
calf measured 35 centimeters and the left calf measured 35 
centimeters.  There was minimal reduction of the anterior and 
lateral aspects of the proximal right gastrocnemius muscle 
and there was diminished sensation to pinprick of an area 
about 2 inches inferior to the Veteran's scar.  

The examiner noted that the Veteran's flare-ups consisted of 
locking and giving way on him.  There was no tissue loss of 
the right thigh.  There was minimal tissue loss of the right 
gastrocnemius muscle.  The examination report notes that 
"There is no evident where the nerve damage would be 
diminished sensation about the right lateral calf distal to 
the scar."  While it is unclear whether the examiner is 
asserting a finding of nerve damage, as this statement 
suggests an inability to determine which nerve would be 
implicated in a neurologic disability to the affected area, 
he does not seem to have concluded that the diminished 
sensation in the Veteran's right calf was being caused by 
nerve damage.  Furthermore, no nerve disability is included 
in the examiner's diagnoses.  Joint motion of both knees was 
normal.  There was no additional limitation of motion during 
flare-up or following repetitive use.  
	
Follow up VA opinion requests from September 2006 and October 
2006 note that the VA examiner's findings are inconsistent 
with the service treatment records, which show that the 
Veteran received a superficial laceration to the right knee.  
It was noted that treatment consisted of a few stitches and 
that the service treatment records show no mention of muscle 
involvement.  The examiner was twice asked to clarify this 
opinion, but neither reply addresses this question.  In 
particular, the Board notes that the November 2006 addendum 
makes findings of minimal degenerative joint disease of the 
right knee and patella chondromalacia of both knees and 
asserts that these findings are not related to the gunshot 
wound sustained in service.  However, the examiner did not 
clarify whether or not he felt that the symptoms such as 
muscle weakness he described were, in fact, the result of 
muscle injury sustained from the shell fragment wound.

For the purposes of this opinion, the Board will presume that 
the findings noted in that report are a consequence of muscle 
damage sustained as a result of the shell fragment wounds.  
Thus, any error on the part of the examiner or the RO in 
failing to clarify the opinion is not prejudicial.  
Nevertheless, the Board finds that the injuries to the 
quadriceps and gastrocnemius muscles as shown by that 
examination and the other evidence of record are no more than 
slightly disabling, and, therefore do not warrant separate 
compensable ratings.

In this regard, the Board notes that the quadriceps muscle of 
the thigh consists of "the rectus femoris, vastus 
intermedius, vastus lateralis, and vastus medialis, inserting 
by a common tendon that surrounds the patella and ends on the 
tuberosity of the tibia, and acting to extend the leg upon 
the thigh."  Dorland's Illustrated Medical Dictionary, 1201 
(30th ed. 2003).  The vastus lateralis is also known as the 
vastus externus, while the vastus medialis is also known as 
the vastus internus.  As noted above, the rectus femoris, 
vastus intermedius, vastus externus, and vastus internus 
belong to Muscle Group XIV, which is evaluated under 
Diagnostic Code 5314 and the criteria of 38 C.F.R. § 4.56.

Having reviewed the complete record, the Board finds that the 
type of quadriceps muscle injury sustained in service most 
closely satisfies the criteria for slight disability, as 
service treatment records show that he required stitches, but 
do not reflect that he sustained a through-and-through or 
deep penetrating wound, or developed infection.  Evidence 
that the Veteran was allowed to go to the beach two days 
following his receipt of stitches, and his subsequent return 
to duty, also weighs against characterizing the Veteran's in-
service injury and complaints as moderate.  The Board also 
believes these in-service findings to the most credible 
evidence regarding the severity of his injury at that time, 
and the Board places more probative weight on them than on 
the Veteran's own description offered decades later during 
the course of 2006 examination, which describes a more severe 
initial injury.  While the recent medical evidence does 
demonstrate muscle weakness, which is one of the cardinal 
signs and symptoms of disability, the Board notes that the 
June 2006 VA muscles examination report characterizes the 
degree of muscle weakness as minimal.  Furthermore, while 
there is some indication of minimal atrophy, it is noted that 
there is no tissue loss of the right thigh.  There is no 
evidence of impairment of coordination or uncertainty of 
movement, or of fascial defect or impaired tonus.  As noted, 
the joint motion of the knee is normal, and there is no 
additional limitation during flare-up or following repetitive 
use.

While the VA muscle examination report suggests that muscle 
weakness may have led to the Veteran's falling in the past, 
the more probative and better-supported statements in this 
same examination report reflect that the Veteran's falls have 
occurred as a result of his right knee locking up on him.  
The locking of his knee is specifically attributed to 
chondromalacia, which is expressly noted to not be residual 
to the service-connected shell fragment wound.  Even assuming 
his falling is attributed to muscle weakness, however, in the 
absence of any other cardinal sign and symptom of disability, 
and in light of the minimal nature of the original injury, 
the Board finds that degree of disability in the Veteran's 
right quadriceps muscle is more consistent with a slight, 
rather than moderate, level of disability.  See Tropf, 
Robertson, supra (holding that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-circumstances test and no single 
factor is per se controlling).  Therefore, a compensable 
disability rating for muscle injury is not warranted.

The Board also finds that a noncompensable rating is 
warranted for the gastrocnemius muscle, which belongs to 
Muscle Group XI.  As with the quadriceps muscle, the 
disability of the gastrocnemius muscle most closely satisfies 
the slight disability criteria.  The Board acknowledges that 
the June 2006 VA examination report notes finding a reduction 
of the anterior and lateral aspect of the proximal 
gastrocnemius muscle.  However, the Veteran's gastrocnemius 
muscle weakness is characterized as minimal.  Moreover, the 
evidence does not reveal loss of deep fascia or muscle tonus.  
Joint motion is noted to be normal, and no additional 
limitation during flare-up or additional limitation following 
repetitive use is noted.  There is no evidence of impairment 
of coordination or uncertainty of movement.  In short, while 
the Veteran's right gastrocnemius muscle does exhibit some 
minimal weakness and reduction of its anterior and lateral 
aspects, the Board finds that the overall symptomatology of 
the Veteran's right gastrocnemius muscle disability most 
closely resembles the slight rating criteria.  Therefore, a 
separate compensable rating is not warranted.

The Board has also considered whether a separate rating for 
impairment of the bones is warranted.  The Board notes, 
however, that the competent medical evidence of record does 
not relate disabilities of the Veteran's joints to the shell 
fragment wound injury sustained in service.  The November 
2006 addendum to the June 2006 VA joints examination report 
diagnoses minimal degenerative joint disease of the right 
knee and patella chondromalacia of both knees but concludes 
that these findings are not related to the gunshot wound 
sustained in service.  Rather, he concludes that these 
disabilities are due to subsequent attrition and are not 
thought to be part of the previously mentioned gunshot wound.

As noted above, a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2008).  As noncompensable 
ratings have been assigned for the muscle injuries discussed 
above, the Board will consider whether to assign a separate 
rating based on neurological disability.

The Board finds that a compensable rating due to neurologic 
disability is not warranted.  The only neurologic abnormality 
noted in the medical evidence of record is described as an 
area of diminished sensation to pinprick of an area two 
inches inferior to the scar that begins about three inches 
below the knee and extends laterally from the patella.  The 
June 2006 muscle examination report does not diagnose a 
neurologic disability, and, in fact, it indicates that the 
diminished sensation is not related to nerve damage.  The 
Veteran's medical records do not otherwise suggest the 
presence of a neurological manifestations related to his 
shell fragment wound.  Therefore, a compensable rating for 
neurologic disability is not warranted. 

In short, the Board finds that the competent evidence of 
record supports the assignment of separate 10 percent 
ratings, but no more, for scars on the right patella and the 
upper anterior tibia.  To this extent, the Veteran's appeal 
of the assignment of a noncompensable rating for residuals of 
a shell fragment wound to the right leg with scars is 
granted.

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'   When the disease entity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).
 
For certain chronic disorders, such as cardiovascular-renal 
disease, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a Veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).
	
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the Veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The Veteran has claimed entitlement to service connection for 
eczema on the lower right leg, atrial fibrillation, and 
incontinence of stools and urine as a result of exposure to 
Agent Orange.  First, the Board notes that VA has verified 
the Veteran's service in the Republic of Vietnam from 
December 1967 to December 1968.  He is therefore presumed to 
have been exposed to Agent Orange.

The Veteran is not eligible for service connection based on 
his presumed Agent Orange exposure for any of the 
disabilities at issue, however, as none of these disabilities 
is listed under 38 C.F.R. § 3.309(e).  Therefore, the Board 
next turns to whether direct service connection may be 
established for any of these claims.

First, the Board notes that eczema on the lower portion of 
the right leg, atrial fibrillation, and incontinence of urine 
and stools are not noted in the Veteran's service treatment 
records.  The December 1969 separation examination report 
notes no clinical abnormalities of the heart, skin, anus and 
rectum, genitourinary system, or lower extremities.  The 
Veteran noted no history of skin diseases; pain or pressure 
in chest; palpitation or pounding heart; stomach, liver, or 
intestine trouble; or frequent or painful urination on his 
December 1969 separation medical history report.  There is 
also no evidence of any disability for which presumptive 
service connection can be granted having manifested within 
one year of separation from service.  Therefore, service 
connection cannot be granted on a presumptive basis for any 
of these disabilities.

A.  Eczema of the Right Leg

At his May 2007 hearing, the Veteran testified that he has 
had a rash on his lower right leg either since he was in 
Vietnam or since he came back from Vietnam.  He stated that 
he complained of the rash on his right leg when he was on 
active duty, but he was never treated for it.  He testified 
that he used a cream on the rash in service and that 
sometimes it is better than at other times.  

As noted above, the Veteran's service treatment records, 
including the December 1969 separation examination and 
medical history reports, note no disability of the lower 
right extremity or skin condition on separation from service.  
The earliest evidence of treatment for a skin rash on the 
right leg appears in a July 2003 VA medical record.  Thus, 
the Veteran's claim relies largely on his own testimony of 
continuity of symptomatology since service.

The September 2008 VA examination report diagnoses chronic 
eczematous dermatitis of the right lower leg and concludes 
that it is unlikely that the rash is related to military 
service.  While it is true that the VA examiner did not 
provide a detailed rationale for this conclusion, the Board 
finds that the examiner's professional expertise, his 
personal examination of the Veteran, and his review of the 
Veteran's claims folder does give this opinion sufficient 
probative value for the purpose of deciding this claim.

The Board has considered the Veteran's self-reported 
continuity of symptomatology of a skin rash on the lower 
portion of his right leg dating back to his service, and the 
fact that eczema is a disability that lends itself to lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra.  However, while the Board does not doubt the 
sincerity of the Veteran's testimony, it must also be 
considered that the Veteran is recalling events that occurred 
decades ago.  Furthermore, even when a veteran is asserting 
continuity of symptomatology after service, there still must 
be medical evidence relating a specific disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  For these reasons, while the Veteran's statements 
are within his competence to make and are of some probative 
value, the Board ultimately places more probative weight on 
the opinion of the VA health care specialist who considered 
the Veteran's reported history, and conducted a thorough 
physical examination, but was unable to relate any current 
skin disability to service.

The Board further finds that service connection based on 
exposure to Agent Orange is not warranted, as there is no 
competent medical evidence of record to support finding such 
a link.  Specifically, the Board notes that no physician has 
reviewed the Veteran's medical history and opined that the 
eczema on his right leg is related to Agent Orange exposure.  
Furthermore, the Board finds that the Veteran, as a lay 
person, is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking a 
current disability to exposure to Agent Orange during 
service.  See Jandreau, supra. (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran and lay belief alone 
can serve to establish any association between the eczema on 
his right leg and Agent Orange exposure in the course of his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for a rash on 
the lower portion of the Veteran's right leg, as either 
directly related to service, presumptively related to 
service, or as directly related to Agent Orange exposure 
during service.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.

B.  Atrial Fibrillation

The Veteran essentially claims that his atrial fibrillation 
developed as a result of his exposure to Agent Orange during 
service.  As noted above, his service treatment records are 
absent of complaints of or treatment for a heart condition.  
Nor does he contend that he experienced symptoms of this 
disability during service.  At his May 2007 hearing, the 
Veteran testified that he was first diagnosed with a heart 
condition in around 2003, and his VA medical records first 
document treatment for a heart disability in July 2003.  The 
Board will therefore turn its attention to the question of 
whether the Veteran's atrial fibrillation has been 
demonstrated to have been caused by his in-service Agent 
Orange exposure.

There is no competent medical opinion of record that supports 
the Veteran's contention that there is a link between his 
exposure to Agent Orange during service and his atrial 
fibrillation.  Nor do his VA treatment records suggest 
without opining one way or the other than there may be such a 
relationship.  The only evidence of such a relationship comes 
from the Veteran's own testimony on this question.  However, 
as noted above, the Veteran, as a lay person, is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking a current disability to 
exposure to Agent Orange during service.  See Jandreau, 
supra.  Therefore, this is not a case in which the Veteran 
and lay belief alone can serve to establish any association 
between his current atrial fibrillation and Agent Orange 
exposure in the course of his military service.  See 
Espiritu, supra.; supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
of entitlement to service connection for atrial fibrillation, 
to include as directly related to service, presumptively 
related to service, or as directly related to Agent Orange 
exposure during service, must be denied.  Gilbert, supra.

C.  Incontinence of Urine and Stools

The Veteran has also claimed entitlement to service 
connection for incontinence of urine and stools.  As with the 
atrial fibrillation claim, the Veteran does not assert that 
this disability began in service.  At his hearing, he 
testified that he first experienced incontinence four or five 
years ago and that this incontinence occurs once in a while.  
In the absence of evidence or assertions of in-service 
incontinence, the Board will turn directly to the issue of 
whether there is a link between the Veteran's incontinence 
and his in-service exposure to Agent Orange.  

As with the claim of entitlement to service connection for 
atrial fibrillation, however, there is no competent medical 
evidence of record that indicates there is a link between the 
Veteran's current incontinence and his in-service exposure to 
Agent Orange.  Nor do his VA treatment records address this 
issue and indicate the possibility of any such relationship.  
The only relevant evidence on this question is the Veteran's 
own testimony.  However, the Veteran, as a lay person, is not 
considered competent to offer an opinion linking his in-
service exposure to Agent Orange to current incontinence of 
urine and stools, as such a relationship clearly requires 
medical expertise and does not lend itself to lay 
observation.  See Jandreau, supra.  Therefore, this is not a 
case in which the Veteran and lay belief alone can serve to 
establish any association between his current incontinence of 
urine and stools Agent Orange exposure in the course of his 
military service.  See Espiritu, supra.; Moray, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
of entitlement to service connection for incontinence of 
urine and stools, to include as due to Agent Orange exposure, 
must be denied.




ORDER

Entitlement to separate 10 percent disability ratings for 
scars on the anterior surface of the Veteran's right patella 
and on the Veteran's right upper anterior tibia are granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to service connection for eczema of the right 
leg, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for atrial fibrillation, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for incontinence of stools 
and urine, claimed as due to exposure to herbicides, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


